Citation Nr: 1119528	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  07-40 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a bilateral ankle disorder, to include as secondary to bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The Veteran had active service from May 1975 to December 1978 and from December 1980 to February 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

The Veteran asserts that he has a bilateral ankle disorder that is manifested as a result of his period of active service in with an infantry unit.  Additionally, he asserts that his bilateral ankle disorder is secondary to his service-connected bilateral pes planus.

A review of the Veteran's service treatment records reveals that he had multiple visits for pain in his feet and ankles.  A service treatment records dated in April 1989 shows that he reported painful ankles and was said to have ankle capsulitis.  In July 1989, he was said to have bilateral anterior ankle pain secondary to overuse.  X-rays of the ankles taken in October 1989 were said to be normal, and the indication for getting the X-rays was chronic anterior ankle pain.  In January 1990, he reported bilateral ankle pain and was said to have anterior ankle synovitis.  In February 1990, he was said to have overuse syndrome in both ankles.  In June 1992, he had right ankle pain without swelling but with Achilles tenderness.  No specific diagnosis was made.

Following service, a VA examination report dated in April 1998 shows that the Veteran reported a history of pain in the lower extremities.  Physical examination revealed full range of motion, but crepitus was noted.  The diagnosis was chronic bilateral foot pain secondary to tendonitis, negative for arthritis.

A VA examination report dated in February 2006 shows that a review of the Veteran's entire claims file was conducted by the VA examiner in conjunction with conducting the examination of the Veteran.  Physical examination revealed that range of motion of the ankles was 20 degrees of dorsiflexion (20 degrees being normal) and 40 degrees of plantar flexion (45 degrees being normal).  X-ray of the right ankle revealed no degenerative changes and normal alignment.  The X-ray report shows that the technologist inadvertently did not obtain an examination of the left ankle.  The chief technologist was said to have asked that the Veteran be returned for this portion of the examination.  The Board notes that there is no evidence that X-ray examination of the left ankle was ever conducted.  The VA examiner indicated that the Veteran had no objective or abnormal findings with reference to the ankles.  The examiner further indicated that the previous diagnosis of tendonitis was quite nonspecific and suggested no more than the fact that the Veteran had a history of pain in the foot and ankles.  The examiner opined that the Veterans foot condition (to include the ankle pain) while not specifically identifiable with a diagnosis other than pes planus was at least as likely as not to be related to his active service.  

The Board notes that the initial criterion to establish service connection for a claimed disorder is competent evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.).  In this regard, the VA examiner appears to suggest that the Veteran has no objective or abnormal findings with reference to the ankles and did not provide a diagnosis associated thereto.  However, the findings have shown that the Veteran has been said to have had synovitis in January 1990, crepitus in April 1998, and a five degree loss of plantar flexion in February 2006.  As such, the Board finds that an additional examination and opinion must be obtained addressing whether why the manifestation of swelling, crepitus, and loss of range of motion do not result in a diagnosed disability of the ankles.  Assistance by VA includes obtaining a medical opinion when such an opinion is necessary to make a decision on a claim. 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010). When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Moreover, while an X-ray of the right ankle was taken in February 2006, a study of the left ankle was inadvertently omitted.  Despite the recommendation from the technician, there is no indication that further efforts were made by the RO to obtain the recommended X-ray of the left ankle.  In this regard, the Board observes that VA's duty to assist includes taking reasonable steps to obtain information requested by a medical examiner, including additional diagnostic tests.  See Daves v. Nicholson, 21 Vet. App. 46, 51-52 (2007); Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); 38 C.F.R. § 3.159(c)(4).  Further development is thus necessary.

Finally, the Board notes that the most recent VA treatment records in the claims file are dated in August 2007.  As such, in order to ensure that all relevant records are considered, all outstanding VA treatment records should be obtained.  See 38 C.F.R. § 3.159(c)(2), (c)(3); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is deemed to have constructive knowledge of all VA records, and such records are considered evidence of record at the time a decision is made.).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the appropriate VA medical facilities and attempt to obtain all medical treatment records pertaining to the Veteran dated since August 2007.  All efforts to obtain such records must be indicated in the claims file, and any negative response should be noted.

2.  The RO/AMC shall make arrangements with the appropriate VA medical facility for the Veteran to be afforded an orthopedic examination.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with conducting the examination.  The examination report must be annotated that the claims file was in fact reviewed in conjunction with the examination.  All tests that are deemed necessary by the examiner should be conducted.  Diagnostic testing must include X-rays of both the right and left ankles.

The examiner is requested to opine whether the Veteran currently has a disability of the right and left ankles.  In rendering such opinion, the examiner must consider the history of symptoms which have included synovitis, crepitus, and loss of plantar flexion.

If the Veteran is found to have a diagnosis of a current right and/or left ankle disability, an opinion must be provided whether such disability is at least as likely as not manifested as a result of his period of active service, to include the multiple references to bilateral ankle pain in the service treatment records.

The examiner is also directed to opine whether it is at least as likely as not that any diagnosed right and left ankle disability found on examination was either (a) caused by or (b) is aggravated (i.e., permanently worsened) by the Veteran's service-connected bilateral pes planus.  

In doing so, the examiner should acknowledge the Veteran's report of a continuity of symptomatology.  Any opinions expressed must be accompanied by a complete rationale.  It is requested that the examiner discuss the prior medical evidence in detail.

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claim. If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


